David L. Mendoza
                                          Judge 178th District Court
                                                1201 Franklin
                                            Houston, Te^X's 77002
Fax (713) 368-9204                              (713) 755;-6336                       david_mendoza@justex.net

                                              June 26, 2015



       Perry Eugene Williams
       Execution No. 999420
       Polunsky Unit
       3872-FM -350 South                                                       COURT
                                                                                      ECEIVED IN
       Livingston, Texas 77351
                                                                                        AA.      A-»* i J
       Sir:


               Enclosed is a copy of the trial court's forder of June 26, 201
       execution date for Tuesday, September 29, 2015.



                                                      DA^D MENDOZA
                                                      Presiding Judge
                                                      178th District Court
                                                      Harris County, Texas

       cc:     Joni White                                              Travis Bragg
               Ass ista n t D i recto r                                Assistant Attorney General
               Classifications & Records Division                      Attorney General's Office
               TDCJ -    ID                                            209 W. 14th Street
               P. O. Box 99                                            Austin, Texas 78701
               Huntsville, Texas 77342-0099

               Abel Acosta                                             Lynn Hardaway
               Clerk                                                   Assistant District Attorney
               Court of Criminal Appeals                               1201 Franklin, St. 600
               P. O. Box 12308                                         Houston, Texas 77002
               Capitol Station
               Austin, Texas 78711

               Maria Ramirez                                           J. Sidney Crowley
               Board of Pardons & Paroles                              Attorney at Law
               Executive Clemency Unit                                 214 Martin Street
               8610 Shoal Creek                                        Richmond, Texas 77469
               Austin, Texas 78758
                                       CAUSE NO. 856243


STATE OF TEXAS                                §              IN THE 178TH DISTRICT COURT

V.                                            §              OF

PERRY EUGENE WILLIAMS                         §              HARRIS COUNTY, TEXAS

                                     EXECUTION ORDER
                                                             j
        This Court, having received the Mandate from the Court of Criminal Appeals

affirming the Defendant's conviction in the above styled and numbered cause and having

received notice that the Court of Criminal Appeals has denied habeas relief in the

defendant's initial petition for writ of habeas corpus, cause no. 856243-A, now enters the

following order:

       IT IS HEREBY ORDERED that the Defendant, PERRY EUGENE WILLIAMS,

who has been adjudged to be guilty of Capital Murder as charged in the indictment and

whose punishment has been assessed at Death by the verdict ofthe jury and judgment ofthe
Court, shall be kept in custody by the Director of the Institutional Division of the Texas

Department of Criminal Justice at Huntsville, Texas until Tuesday, the 29th day of

September, 2015, upon which day, at the Institutional Division of the Texas Department of

Criminal Justice at Huntsville, Texas, at some time after the hour of 6:00 p.m., in a room

arranged for the purpose of execution, the said Director, acting by and through the

executioner designated by said Director as provided by law, is hereby commanded, ordered

and directed to carry out this sentence of death by intravenous injection of a substance or

substances in a lethal quantity sufficient to cause the death of the said PERRY EUGENE

WILLIAMS and until the said PERRY EUGENE WILLIAMS is dead, such procedure to be
determined and supervised by the said Director of the Institutional Division of the Texas
      Department of Criminal Justice.

                  The Clerk of this Court shall issue and deliver to the Sheriff of Harris County,
     Texas, a Death Warrant in accordance with this Order, directed to the Director of the

     Institutional Division of the Texas Department of Criminal Justice at Huntsville, Texas,
     commanding him, the said Director, to put into execution the Judgment ofDeath against the
     said PERRY EUGENE WILLIAMS. The Sheriff of Harris County, Texas is hereby
     Ordered, upon receipt of said Death Warrant, to deliver said Death Warrant to the Director

     ofthe Institutional Division ofthe Texas Department ofCriminal Justice, Huntsville, Texas.
                                    SIGNED AND ENTERED this^day ofJune, 2015.



                                                                DAVID MENDOZA          V
                                                                Presiding Judge
                                                                178th District Court
                                                                Harris County, Texas




                                     i-Axp'r -jo " t/' •



           .'.Mi •>•<> iA- ..'-;,'. •-•••y"i;---v3 .ftwiivan;



V'f'svCi